Hill, Justice,
concurring in part and dissenting in part.
The subject property is located on the east side of Roswell Road just south of Wieuca Road and Wieuca Shopping Center. Further south, on the same side of Roswell Road, the residences have been converted to businesses. Both corners of the block in question are zoned for commercial use. The property on the west side of Roswell facing the subject property is zoned for apartments.
As seen from the diagram which accompanies this opinion, the problem is that the Youngs’ property extends from Roswell Road for a distance of up to 1100 feet into a residential area and is adjacent to the back yards of about 20 residential lots on Rickenbacker Drive, Rickenbacker Way and Midvale Drive.
No one on this court disputes that that part of the Youngs’ property which fronts on Roswell Road cannot be used for residential purposes for which it is zoned. It is the rear of the Youngs’ property, that part which is adjacent to the residential neighborhood, which creates the problem.
Before considering that problem, let me say that I agree with Presiding Justice Undercofler that the evidence does not show that the three residences on Rickenbacker Way are unconstitutionally zoned. Moreover, neither the developer, Village Centers, nor the Youngs, can add those lots to their property and claim that because some of their holdings must be rezoned, all of their holdings must be rezoned. Similarly, I agree with Presiding Justice Undercofler that the evidence does not show that the property adjacent to the Youngs facing Roswell Road now zoned commercial limited (CL) is unconstitutionally zoned.
Now let’s return to the central problem. Because that part of the Youngs’ property which fronts on Roswell Road cannot be used for the purpose for which it is zoned (residential), such zoning deprives the Youngs of their Roswell Road frontage property without due process of law and is unconstitutional. Guhl v. Holcomb Bridge Rd. Corp., 238 Ga. 322 (232 SE2d 830) (1977). Can the road frontage be severed and rezoned, leaving the remainder landlocked and zoned residential? Clearly it cannot be. *46The Youngs would then own the interior of this block, which they could not use. Such severance, etc., would itself be a denial of the Youngs’ property rights. As I see it, the core of this property must go with the road frontage.
But what of the Youngs’ residential neighbors? Can they be required to live adjacent to the rear of a shopping center? They will not be deprived of the use of their property by the rezoning of the Youngs’ property. See Cross v. Hall County, 238 Ga. 709, 711 (235 SE2d 379) (1977). Neighbors whose constitutional rights are not violated should not be heard to complain that the property owners’ constitutional rights are being protected. I therefore concur in so much of the majority decision as upholds the rights of the Youngs, and dissent from the remainder of that decision.